 

Exhibit 10.4

 

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

 

Employee Nonqualified Stock Option Agreement

For Grants Pursuant to Long-Term Incentive Program

 

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of                               . 20     (the “Grant Date”),
between CHARLES & COLVARD, LTD., a North Carolina corporation (the
“Corporation”), and                                    
                                , an Employee of the Corporation or an Affiliate
(the “Participant”);

 

RECITALS:

 

In furtherance of the purposes of the Charles & Colvard, Ltd. 2008 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), the
Charles & Colvard, Ltd. Long-Term Incentive Program adopted April 17, 2014 (the
“LTIP”), and in consideration of the services of the Participant and such other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

 

1.          Incorporation of Plan. The rights and duties of the Corporation and
the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

 

2.          Grant of Option; Term of Option. The Corporation hereby grants to
the Participant pursuant to the Plan and the LTIP, as a matter of separate
inducement and agreement in connection with his or her employment or service to
the Corporation, and not in lieu of any salary or other compensation for his or
her services, the right and Option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock of the
Corporation (the “Common Stock”) at a purchase price (the “Option Price”) as
specified on Schedule A, and subject to such other terms and conditions as may
be stated herein or in the Plan or on Schedule A. The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement. The Corporation and the
Participant further acknowledge and agree that the signatures of the Corporation
and the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of this Agreement and their agreement to be
bound by the terms of this Agreement. The Option shall be designated as a
Nonqualified Option. Except as otherwise provided in the Plan or this Agreement,
this Option will expire if not exercised in full by the Expiration Date
specified on Schedule A.

 

 

 

 

3.           Exercise of Option. Subject to the terms of the Plan and this
Agreement, the Option shall vest and become exercisable on the date or dates,
and subject to such conditions, as are set forth on Schedule A. To the extent
that the Option is exercisable but is not exercised, the Option shall accumulate
and be exercisable by the Participant in whole or in part at any time prior to
expiration of the Option, subject to the terms of the Plan and this Agreement.
The minimum number of Shares that may be purchased under the Option at one time
shall be ten (10). The total number of shares that may be acquired upon exercise
of the Option shall be rounded down to the nearest whole share. The Participant
expressly acknowledges that the Option shall vest and be exercisable only upon
such terms and conditions as are provided in this Agreement (including the terms
set forth in Schedule A), the LTIP and the Plan. Upon the exercise of the Option
in whole or in part and payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, the Corporation shall, as soon
thereafter as practicable, deliver to the Participant a certificate or
certificates (or, in the case of uncertificated shares, other written notice of
ownership in accordance with Applicable Laws) for the Shares purchased. Payment
of the Option Price may be made in the form of cash or cash equivalent; provided
that, except where prohibited by the Administrator and/or Applicable Laws (and
subject to any terms and conditions that may be established by the
Administrator), payment may also be made as follows: (i) by delivery (by either
actual delivery or attestation) of shares of Common Stock previously owned by
the Participant; (ii) by shares of Common Stock withheld upon exercise but only
if and to the extent that payment by such method does not result in variable
accounting or other accounting consequences deemed unacceptable to the
Corporation; (iii) by delivery of written notice of exercise to the Corporation
and delivery to a broker of written notice of exercise and irrevocable
instructions to promptly deliver to the Corporation the amount of sale or loan
proceeds to pay the Option Price; (iv) by such other payment methods as may be
approved by the Administrator and which are acceptable under Applicable Laws; or
(v) by any combination of the foregoing methods. Shares tendered or withheld in
payment on the exercise of the Option shall be valued at their Fair Market Value
on the date of exercise, as determined in accordance with the provisions of the
Plan.

 

4.           No Right of Employment or Service. None of the Plan, the LTIP, this
Agreement, the grant of the Option, or any other action or documentation related
to the Plan shall confer upon the Participant any right to continue in the
employment or service of the Corporation or an Affiliate or interfere with the
right of the Corporation or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise provided in the Plan or
this Agreement, all rights of the Participant with respect to the Option shall
terminate upon termination of the Participant’s employment or service.

 

5.           Termination of Employment. The Option shall not be exercised unless
the Participant is, at the time of exercise, an Employee or in service as
described in the Plan and has been an Employee or in service to the Corporation
continuously since the date the Option was granted, subject to the following:

 

(a)          The employment or service relationship of the Participant shall be
treated as continuing intact for any period that the Participant is on military
or sick leave or other bona fide leave of absence, provided that the period of
such leave does not exceed three months, or, if longer, as long as the
Participant’s right to reemployment or service is guaranteed either by statute
or by contract. The employment or service relationship of the Participant shall
also be treated as continuing intact while the Participant is not in active
service because of Disability. The Administrator shall determine whether the
Participant is disabled under the Plan and, if applicable, the Participant’s
Termination Date.

 

2

 

 

(b)          If the employment or service of the Participant is terminated
because of Disability or death, the Option may be exercised only to the extent
vested and exercisable on the Participant’s Termination Date. The Option must be
exercised, if at all, prior to the first to occur of the following, whichever
shall be applicable: (i) the close of the one-year period following the
Termination Date; or (ii) the close of the Option Period. In the event of the
Participant’s death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

 

(c)          If the employment or service of the Participant is terminated for
Cause, the Option shall lapse and no longer be exercisable as of his or her
Termination Date, as determined by the Administrator. For purposes of the
Agreement, “Cause” shall mean the Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “cause” as defined
under the Participant’s employment, consulting or other agreement, if any, with
the Corporation or an Affiliate or (ii) if the Participant has not entered into
any such employment, consulting or other agreement (or if any such agreement
does not define a “cause” termination), then the Participant’s termination shall
be for “Cause” if termination results due to the Participant’s: (A) personal
dishonesty, (B) gross incompetence, (C) willful misconduct, (D) breach of a
fiduciary duty involving personal profit, (E) intentional failure to perform
stated duties, (F) willful violation of any law, rule, regulation (other than
minor traffic violations or similar offenses), written Corporation policy or
final cease-and-desist order, (G) conviction of a felony or a misdemeanor
involving moral turpitude, (H) unethical business practices in connection with
the Corporation’s business, (I) misappropriation of the Corporation’s assets, or
(J) engaging in any conduct that could be materially damaging to the Corporation
without a reasonable good faith belief that such conduct was in the best
interest of the Corporation. The determination of “Cause” shall be made by the
Administrator and the Administrator’s determination shall be conclusive, final,
and binding in all respects. Without in any way limiting the effect of the
foregoing, for purposes of the Plan and this Agreement, the Participant’s
employment or service shall be deemed to have terminated for Cause if, after the
Participant’s employment or service has terminated, facts and circumstances are
discovered that would have justified, in the opinion of the Administrator, the
Participant’s termination for Cause.

 

(d)          If the employment or service of the Participant is terminated for
any reason other than Disability, death or for Cause (which are addressed in
(b) and (c) above), to the extent the Option is not then vested and exercisable,
the Option will lapse. To the extent the Option is vested and exercisable, the
Option must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable: (i) the close of the period of three
months next succeeding the Termination Date; or (ii) the close of the Option
Period. If the Participant dies following such termination of employment or
service and prior to the earlier of the dates specified in (i) or (ii) of this
subparagraph (d), the Participant shall be treated as having died while employed
under subparagraph (b) above (treating for this purpose the Participant’s date
of termination of employment or service as the Termination Date). In the event
of the Participant’s death, the Option shall be exercisable by such person or
persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.

 

3

 

 

(e)          Notwithstanding the above provisions of Section 5, unless the
Administrator determines otherwise, if the Participant terminates employment
with the Corporation (for any reason other than death or for Cause) but enters
into a written agreement to provide continuing services without interruption to
the Corporation or an Affiliate as an Independent Contractor, he shall continue
to be treated as an Employee of or in service to the Corporation and his
Termination Date shall not be treated as occurring until the later of the date
he is no longer an Employee of the Corporation or an Affiliate or the date he is
no longer in service as an Independent Contractor (as determined by the
Administrator in its discretion).

 

6.           Effect of Change of Control.

 

(a)          In the event of a Change of Control (as defined in the Plan), the
Option, if outstanding as of the date of such Change of Control, shall become
fully exercisable, whether or not then otherwise exercisable. In such event, the
Administrator may: (i) determine that the Option must be exercised, if at all,
within a fixed time period (as determined by the Administrator) following or
prior to such Change of Control, and/or (ii) determine that the Option shall
terminate after such time period, and/or (iii) make other similar determinations
regarding the Participant’s rights with respect to the Option.

 

(b)          Notwithstanding the foregoing, in the event that a Change of
Control event occurs, the Administrator may, in its sole and absolute
discretion, determine that the Option shall not vest or become exercisable on an
accelerated basis, if the Corporation or the surviving or acquiring corporation,
as the case may be, shall have taken such action, including but not limited to
the assumption of Awards granted under the Plan or the grant of substitute
awards (in either case, with substantially similar terms or equivalent economic
benefits as Awards granted under the Plan), as the Administrator determines to
be equitable or appropriate to protect the rights and interests of Participants
under the Plan. For the purposes herein, if the Committee is acting as the
Administrator authorized to make the determinations provided for in this
Section 6(b), the Committee shall be appointed by the Board of Directors,
two-thirds of the members of which shall have been Directors of the Corporation
prior to the Change of Control event.

 

(c)          The Administrator shall have full and final authority, in its
discretion, to determine whether a Change of Control of the Corporation has
occurred, the date of the occurrence of such Change of Control and any
incidental matters relating thereto.

 

7.           Nontransferability of Option. The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws or intestate succession, except as may be permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. The Option shall be exercisable during the Participant’s
lifetime only by the Participant or by the Participant’s guardian or legal
representative or a permitted transferee as provided in this Section 7. The
designation of a beneficiary in accordance with the Plan does not constitute a
transfer.

 

4

 

 

8.           Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Option, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
confidentiality agreement, non-solicitation agreement, non-competition
agreement, employment agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements.

 

9.           Governing Law. Except as otherwise provided in the Plan or herein,
this Agreement shall be construed and enforced according to the laws of the
State of North Carolina, without regard to the conflict of laws provisions of
any state, and in accordance with applicable federal laws of the United States.

 

10.         Amendment and Termination; Waiver. Subject to the terms of the Plan,
the LTIP, and this Section 10, this Agreement may be amended, altered, suspended
and/or terminated only by the written agreement of the parties hereto.
Notwithstanding the foregoing, the Administrator shall have unilateral authority
to amend the Plan and this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Laws or changes to Applicable Laws
(including but not limited to Code Section 409A and federal securities laws).
The waiver by the Corporation of a breach of any provision of the Agreement by
the Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.

 

11.         No Rights as Shareholder. The Participant and the Participant’s
legal representatives, legatees or distributees shall not be deemed to be the
holder of any Shares subject to the Option and shall not have any rights of a
shareholder unless and until certificates for such Shares have been issued and
delivered to him or her or them (or, in the case of uncertificated shares, other
written notice of ownership in accordance with Applicable Laws shall have been
provided).

 

12.         Withholding; Tax Matters.

 

(a)          The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Option and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Option, by electing (the “election”) to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

 

5

 

 

(b)          The Participant acknowledges that the Corporation has made no
warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Corporation or its representatives for an assessment of
such tax consequences. The Participant acknowledges that there may be adverse
tax consequences upon the grant of the Option and/or the acquisition or
disposition of the Shares subject to the Option and that the Participant has
been advised that he or she should consult with his or her own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
the Corporation has no responsibility to take or refrain from taking any actions
in order to achieve a certain tax result for the Participant.

 

13.         Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan. Any interpretation of
this Agreement by the Administrator and any decision made by the Administrator
with respect to this Agreement shall be conclusive, final, and binding in all
respects.

 

14.         Notices. Except as may be otherwise provided by the Plan, any
written notices provided for in this Agreement or the Plan shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail. Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated on Schedule A (or such other
address as may be designated by the Participant in a manner acceptable to the
Administrator), or, if to the Corporation, at the Corporation’s principal
office, attention Chief Financial Officer.

 

15.         Severability. If any provision of the Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

16.         Restrictions on Option and Shares. The Corporation may impose such
restrictions on the Option, the Shares and/or any other benefits underlying the
Option as it may deem advisable, including, without limitation, restrictions
under the federal securities laws, the requirements of any stock exchange or
similar organization and any blue sky, state or foreign securities laws
applicable to securities. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, make any other distribution of
benefits, or take any other action, unless such delivery, distribution or action
is in compliance with all Applicable Laws (including but not limited to the
requirements of the Securities Act). The Corporation will be under no obligation
to register shares of Common Stock or other securities with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state or foreign securities laws,
stock exchange or similar organization, and the Corporation will have no
liability for any inability or failure to do so. The Corporation may cause a
restrictive legend or legends to be placed on any certificate for Shares issued
pursuant to the exercise of the Option in such form as may be prescribed from
time to time by Applicable Laws or as may be advised by legal counsel. Further,
the Administrator may suspend the right to exercise the Option or dispose of
shares of Common Stock at any time when the Administrator determines that
allowing issuance of Common Stock (or distribution of other benefits) would
violate any federal or state securities laws, and the Administrator may provide
in its discretion that any time periods to exercise the Option are tolled during
a period of suspension.

 

6

 

 

17.         Counterparts; Further Instruments. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

 

18.         Effect of Changes in Duties or Status. Notwithstanding the other
provisions of the Plan or this Agreement, the Administrator has discretion to
determine, at the time of grant of the Option or at any time thereafter, the
effect, if any, on the Option (including but not limited to the vesting and/or
exercisability of the Option) if the Participant’s duties and/or
responsibilities change or the Participant’s status as an Employee changes,
including but not limited to a change from full-time to part-time, or vice
versa, or if other similar changes in the nature or scope of the Participant’s
employment occur. In addition, unless otherwise determined by the Administrator,
in the Administrator’s discretion, for purposes of the Plan, a Participant shall
be considered to have terminated employment and to have ceased to be an Employee
if his employer was an Affiliate at the time of grant and such employer or other
party ceases to be an Affiliate, even if he continues to be employed by such
employer or party.

 

19.         Rules of Construction. Headings are given to the Sections of this
Agreement solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law unless the Administrator
determines otherwise.

 

20.         Successors and Assigns. The Agreement shall be binding upon the
Corporation and its successors and assigns, and the Participant, and his or her
executors, administrators and permitted transferees and beneficiaries.

 

21.         Right of Offset. Notwithstanding any other provision of the Plan or
this Agreement (and taking into account any Code Section 409A considerations),
the Corporation may at any time reduce the amount of any distribution or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to the Corporation or an Affiliate that is or
becomes due and payable (including, but in no way limited to, any obligation
that may arise under Section 304 of the Sarbanes-Oxley Act of 2002).

 

7

 

 

22.         Forfeiture of Shares and/or Gain from Shares.

 

(a)          Notwithstanding any other provision of this Agreement, if, at any
time during the Participant’s employment with the Corporation or an Affiliate or
during the 12-month period following termination of employment for any reason
(regardless of whether such termination was by the Corporation or the
Participant, and whether voluntary or involuntary), the Participant engages in a
Prohibited Activity (as defined herein), then: (i) the Option shall immediately
be terminated and forfeited in its entirety; (ii) any Shares shall immediately
be forfeited and returned to the Corporation (without the payment by the
Corporation of any consideration for such Shares), and the Participant shall
cease to have any rights related thereto and shall cease to be recognized as the
legal owner of such Shares; and (iii) any Gain (as defined herein) realized by
the Participant with respect to any Shares shall immediately be paid by the
Participant to the Corporation.

 

(b)          For purposes of this Agreement, a “Prohibited Activity” shall mean:
(i) the Participant’s solicitation or assisting any other person in so
soliciting, directly or indirectly, of any customers, suppliers, vendors or
other service providers to or of the Corporation or any Affiliate within the
United States that the Participant learned confidential information about or had
contact with through his employment or service with the Corporation or an
Affiliate for the purpose of inducing that customer, supplier, vendor or other
service provider to terminate or alter his or its relationship with the
Corporation or an Affiliate; (ii) the Participant’s inducement, directly or
indirectly, of any employees or service providers to terminate their employment
with or service to the Corporation or an Affiliate for the purpose of performing
services for, assisting, advising or otherwise supporting any business which is
competitive with the business of the Corporation or an Affiliate; (iii) the
Participant’s violation of any noncompetition, nonsolicitation or
confidentiality restrictions or other restrictive covenants applicable to the
Participant; (iv) the Participant’s violation of any of the Corporation’s
policies, including, without limitation, the Corporation’s insider trading
policies; (v) the Participant’s violation of any material (as determined by the
Administrator) federal, state or other law, rule or regulation; (vi) the
Participant’s disclosure or other misuse of any confidential information or
material concerning the Corporation or an Affiliate (except as otherwise
required by law or as agreed to by the parties herein); (vii) the Participant’s
dishonesty in a manner that negatively impacts the Corporation in any way;
(viii) the Participant’s refusal to perform his duties for the Corporation or an
Affiliate; (ix) the Participant’s engaging in fraudulent conduct; or (x) the
Participant’s engaging in any conduct that is or could be materially damaging to
the Corporation or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of the Corporation or any of its
Affiliates. The Administrator shall have sole and absolute discretion to
determine if a Prohibited Activity has occurred.

 

(c)          For purposes of this Agreement, “Gain” shall mean, unless the
Administrator determines otherwise, an amount equal to (i) the greater of
(A) the Fair Market Value per Share of the Shares (or portion thereof) at the
time of exercise or (B) the disposition price per Share of any Shares sold or
disposed at the time of disposition, multiplied by (ii) the number of Shares
sold or disposed of, minus (iii) the Option Price paid for the Shares (or
portion thereof).

 

8

 

 

(d)          Notwithstanding the provisions of Section 22(a) herein, the waiver
by the Corporation in any one or more instances of any rights afforded to the
Corporation pursuant to the terms of Section 22(a) herein shall not be deemed to
constitute a further or continuing waiver of any rights the Corporation may have
pursuant to the terms of this Agreement or the Plan (including, but not limited,
to the rights afforded the Corporation in Section 21 herein).

 

(e)          The Corporation and the Participant hereby expressly agree that,
notwithstanding the other provisions of this Section 22, if the Participant has
entered into an employment agreement, consulting agreement or other agreement
containing noncompetition, nonsolicitation, confidentiality or similar
covenants, then the provisions contained in such agreement(s) with respect to
the scope (e.g., duration, territory, or prohibited activity) of such
restrictive covenants shall control (and thus prevail over Section 22(b)(i),
Section 22(b)(ii) and Section 22(b)(iii) herein), unless the Administrator
should determine otherwise. In any event, the Corporation shall retain the
forfeiture and recoupment rights provided in Section 22(a) in the event of a
violation of such restrictive covenants unless, and then only to the extent
prohibited by, or restricted under, Applicable Laws.

 

(f)          By accepting this Agreement, and without limiting the effect of
Section 21 herein, the Participant consents to a deduction (to the extent
permitted by Applicable Law) from any amounts the Corporation or an Affiliate
may owe the Participant from time to time (including amounts owed to the
Participant as wages or other compensation, fringe benefits, or vacation pay, as
well as any other amounts owed to the Participant by the Corporation or an
Affiliate), to the extent of the amounts the Participant owes the Corporation
pursuant to this Agreement, including but not limited to this Section 22.
Whether or not the Corporation elects to make any set-off in whole or in part,
if the Corporation does not recover by means of set-off the full amount owed by
the Participant pursuant to this Agreement, the Participant agrees to
immediately pay the unpaid balance to the Corporation. Further, by executing and
returning this Agreement to the Corporation, the Participant acknowledges and
agrees that: (i) Participant has read the Plan and this Agreement in its
entirety; (ii) Participant has had the opportunity to consult with legal counsel
prior to execution of this Agreement; (iii) this Agreement is valid and binding
upon, and enforceable against, the Participant in accordance with its terms,
including, but not limited to, the restrictions contained in this Section 22;
and (iv) the consideration for this Agreement is valuable and sufficient
consideration.

 

[Signatures of the Corporation and the Participant follow on Schedule A / Grant
Notice.]

 

9

 

 

Exhibit 10.4

 

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

 

Employee Nonqualified Stock Option Agreement

For Grants Pursuant to Long-Term Incentive Program

 

Schedule A / Grant Notice

 

1. Pursuant to the terms and conditions of the Corporation’s 2008 Stock
Incentive Plan (the “Plan”) and the Corporation’s Long-Term Incentive Program
adopted April ___, 2014 (the “LTIP”), you (the “Participant”) have been granted
an option (the “Option”) to purchase              shares (the “Shares”) of our
Common Stock as outlined below.



      Name of Participant:     Address:                 Grant Date:  
      _                                                     , 20         Number
of Shares Subject to Option:     Option Price:   $     Type of Option:  
Nonqualified Stock Option Expiration Date (Last day of Option Period):  
                                                           , 20        





 

Performance and Service Conditions / Vesting Schedule: 

Vesting in any portion of the Option is contingent upon the Corporation’s
achievement of one hundred percent (100%) of the EBITDA Target (specified below)
for the Corporation’s fiscal year in which the Option is granted.

 

If 100% of the EBITDA Target is not achieved, the entire Option shall be
immediately forfeited and the Participant shall have no further rights or
interest in the Option.

 

If 100% of the EBITDA Target is achieved, the Opition shall vest in accordance
with the following service-based vesting schedule provided Participant remains
in continuous employment with the Corporation or Affiliate through each vesting
date:

 

·1/3 of the Option (rounded down to the nearest whole share, as applicable)
shall vest on the first anniversary of the Grant Date;

·1/3 of the Option (rounded down to the nearest whole share, as applicable)
shall vest on the second anniversary of the Grant Date; and

·The remaining portion of the Option shall vest in full on the third anniversary
of the Grant Date.

 

EBITDA Target:_________________________ 

 

Schedule A-1 

 

 

 

2. By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Option Agreement (the “Agreement”) dated
                          , 20     , between the Participant and Charles &
Colvard, Ltd. (the “Corporation”) which is attached to this Grant Notice. I
understand that the Grant Notice and other provisions of Schedule A herein are
incorporated by reference into the Agreement and constitute a part of the
Agreement. By my signature below, I further agree to be bound by the terms of
the Plan and the Agreement, including but not limited to the terms of this Grant
Notice and the other provisions of Schedule A contained herein. The Corporation
reserves the right to treat the Option and the Agreement as cancelled, void and
of no effect if the Participant fails to return a signed copy of the Grant
Notice within 30 days of grant date stated above.

 

Signature:  

  (SEAL)

  Date:         Participant        

 

  Agreed to by:       CHARLES & COLVARD, LTD.         By:         Title:  

 

Attest:      

By:

    Title:       [Corporate Seal]  

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please retain a copy of the
Agreement, including a signed copy of this Grant Notice, for your files.

 

Schedule A-2



 

